TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00156-CR


                                  Veronica Trevino, Appellant

                                                 v.

                                  The State of Texas, Appellee



         FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                       NO. C-1-CR-15-206668
    THE HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due April 20, 2017. On counsel’s

motions, the time for filing was extended to July 21, 2017. Appellant’s counsel has now filed a

fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than August 21, 2017. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on July 28, 2017.



Before Justices Puryear, Field, and Bourland

Do Not Publish